 


114 HR 1364 IH: Nuclear Waste Informed Consent Act
U.S. House of Representatives
2015-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1364 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2015 
Ms. Titus (for herself and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Nuclear Regulatory Commission to obtain the consent of affected State and local governments before authorizing the construction of a nuclear waste repository. 
 
 
1.Short titleThis Act may be cited as the Nuclear Waste Informed Consent Act.  2.DefinitionsIn this Act, the terms affected Indian tribe, Commission, high-level radioactive waste, repository, and spent nuclear fuel have the meanings given the terms in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
3.Consent based approval
(a)In generalThe Commission may not authorize construction of a repository unless the Secretary has entered into an agreement to host the repository with— (1)the Governor of the State in which the repository is proposed to be located;
(2)each affected unit of local government; (3)any unit of general local government contiguous to the affected unit of local government if spent nuclear fuel or high-level radioactive waste will be transported through that unit of general local government for disposal at the repository; and
(4)each affected Indian tribe. (b)Conditions on agreementAny agreement to host a repository under this Act—
(1)shall be in writing and signed by all parties; (2)shall be binding on the parties; and
(3)shall not be amended or revoked except by mutual agreement of the parties. 4.ApplicationThis Act applies to any application submitted to the Commission for construction authorization for a repository that—
(1)exists as of the date of enactment of this Act; or (2)is submitted on or after the date of enactment of this Act. 
 
